Determination of this appeal withheld and ease remitted to Erie County Court for a hearing and determination in accordance with memorandum. Memorandum: The written statement of the defendant was received in evidence over the objections of his counsel. Furthermore, the court in its charge on self defense referred to certain portions of the statement. Under these circumstances the matter must be remitted to Erie County Court for a hearing and determination of the question of the voluntariness of the statement in accordance with the procedures outlined in People v. Huntley (15 N Y 2d 72). (Appeal from judgment of Erie County Court, convicting defendant of manslaughter, first degree.) Present — Williams, P. J., Goldman, Henry, Noonan and Del Yecehio, JJ.